 Case 1:20-cv-05489-CLP Document 16 Filed 04/16/21 Page 1 of 10 PageID #: 97



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X
ALICE KARAMOUZIS,                                                          Docket No.:1:20-cv-05489

                                   Plaintiff,                              ANSWER TO AMENDED
                                                                           VERIFIED COMPLAINT
        - against -                                                        WITH CROSS-CLAIMS
                                                                           AND DEMAND TO
TARGET CORPORATION and ALL JERSEY                                          ANSWER
JANITORIAL SERVICE NY, INC.,
                                                                        JURY DEMANDED
                                    Defendant.
----------------------------------------------------------------------X
         PLEASE TAKE NOTICE, that defendant, ALL JERSEY JANITORIAL SERVICE NY,

INC., by its attorneys, O’CONNOR REDD ORLANDO LLP as and for its Answer to

plaintiff's Amended Verified Complaint, sets forth the following, upon information and belief:

                          ANSWERING THE FIRST CAUSE OF ACTION

        1.       Denies any knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in the paragraph of the Amended Verified Complaint marked

and designated “1”.

        2.       Denies any knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in the paragraph of the Amended Verified Complaint marked

and designated “2".

        3.       Denies any knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in the paragraph of the Amended Verified Complaint marked

and designated “3".

        4.       Denies any knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in the paragraph of the Amended Verified Complaint marked

and designated “4".

        5.       Denies any knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in the paragraph of the Amended Verified Complaint marked

and designated “5".

        6.       The paragraph of the Verified Amended Complaint marked and designated
 Case 1:20-cv-05489-CLP Document 16 Filed 04/16/21 Page 2 of 10 PageID #: 98



“6" is admitted.

       7.     Denies any knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in the paragraph of the Amended Verified Complaint marked

and designated “7".

       8.     Denies any knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in the paragraph of the Amended Verified Complaint marked

and designated “8".

       9.     Denies any knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in the paragraph of the Amended Verified Complaint marked

and designated “9".

       10.    Denies any knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in the paragraph of the Amended Verified Complaint marked

and designated “10".

       11.    Denies any knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in the paragraph of the Amended Verified Complaint marked

and designated “11".

       12.    Denies any knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in the paragraph of the Amended Verified Complaint marked

and designated “12".

       13.    Denies any knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in the paragraph of the Amended Verified Complaint marked

and designated “13".

       14.    Denies any knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in the paragraph of the Amended Verified Complaint marked

and designated “14".

       15.    Denies any knowledge or information sufficient to form a belief as to the truth

                                             2
 Case 1:20-cv-05489-CLP Document 16 Filed 04/16/21 Page 3 of 10 PageID #: 99



or falsity of the allegations in the paragraph of the Amended Verified Complaint marked

and designated “15".

      16.    Denies any knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in the paragraph of the Amended Verified Complaint marked

and designated “16".

      17.    Denies any knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in the paragraph of the Amended Verified Complaint marked

and designated “17".

      18.    Denies any knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in the paragraph of the Amended Verified Complaint marked

and designated “18".

      19.    Denies any knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in the paragraph of the Amended Verified Complaint marked

and designated “19".

      20.    Denies any knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in the paragraph of the Amended Verified Complaint marked

and designated “20".

      21.    Denies any knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in the paragraph of the Amended Verified Complaint marked

and designated “21".

      22.    Denies any knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in the paragraph of the Amended Verified Complaint marked

and designated “22".

      23.    Denies any knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in the paragraph of the Amended Verified Complaint marked

and designated “23".

                                            3
Case 1:20-cv-05489-CLP Document 16 Filed 04/16/21 Page 4 of 10 PageID #: 100



       24.    Denies all the allegations contained in the paragraph of the Amended Verified

Complaint marked and designated “24".

       25.    Denies all the allegations contained in the paragraph of the Amended Verified

Complaint marked and designated “25".

       26.    Denies any knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in the paragraph of the Amended Verified Complaint marked

and designated “26".

       27.    Denies any knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in the paragraph of the Amended Verified Complaint marked

and designated “27".

       28.    Denies all the allegations contained in the paragraph of the Amended Verified

Complaint marked and designated “28".

       29.    Denies all the allegations contained in the paragraph of the Verified

Complaint marked and designated “29".

                    ANSWERING THE SECOND CAUSE OF ACTION

       30.    As to paragraph “30” of the plaintiff’s Amended Verified Complaint, the

answering defendant repeats, realleges and reiterates each and every denial of the

allegations contained in the paragraphs of the Amended Verified Complaint marked and

designated “1” through “29” as if said denials were more fully and specifically set forth at

length herein.

       31.    The paragraph of the Amended Verified Complaint marked and designated

“31" is admitted.

       32.    The paragraph of the Amended Verified Complaint marked and designated

“32" is admitted.

       33.    Denies all the allegations contained in the paragraph of the Amended Verified

Complaint marked and designated “33".

                                             4
Case 1:20-cv-05489-CLP Document 16 Filed 04/16/21 Page 5 of 10 PageID #: 101



      34.    Denies all the allegations contained in the paragraph of the Amended Verified

Complaint marked and designated “34".

      35.    Denies all the allegations contained in the paragraph of the Amended Verified

Complaint marked and designated “35".

      36.    Denies all the allegations contained in the paragraph of the Amended Verified

Complaint marked and designated “36".

      37.    Denies all the allegations contained in the paragraph of the Amended Verified

Complaint marked and designated “37".

      38.    Denies all the allegations contained in the paragraph of the Amended Verified

Complaint marked and designated “38".

      39.    Denies all the allegations contained in the paragraph of the Amended Verified

Complaint marked and designated “39".

      40.    Denies all the allegations contained in the paragraph of the Amended Verified

Complaint marked and designated “40".

      41.    Denies all the allegations contained in the paragraph of the Amended Verified

Complaint marked and designated “41".

      42.    Denies all the allegations contained in the paragraph of the Amended Verified

Complaint marked and designated “42".

      43.    Denies all the allegations contained in the paragraph of the Amended Verified

Complaint marked and designated “43".

      44.    Denies all the allegations contained in the paragraph of the Amended Verified

Complaint marked and designated “44".

      45.    Denies all the allegations contained in the paragraph of the Amended Verified

Complaint marked and designated “45".

      46.    Denies any knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in the paragraph of the Amended Verified Complaint marked

                                            5
Case 1:20-cv-05489-CLP Document 16 Filed 04/16/21 Page 6 of 10 PageID #: 102



and designated “46”.

      47.    Denies any knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in the paragraph of the Amended Verified Complaint marked

and designated “47”.

      48.    Denies all the allegations contained in the paragraph of the Amended Verified

Complaint marked and designated “48".

      49.    Denies all the allegations contained in the paragraph of the Amended Verified

Complaint marked and designated “49".

      50.    Denies all the allegations contained in the paragraph of the Amended Verified

Complaint marked and designated “50".

      51.    Denies all the allegations contained in the paragraph of the Amended Verified

Complaint marked and designated “51".

      52.    Denies all the allegations contained in the paragraph of the Amended Verified

Complaint marked and designated “52".

      53.    Denies all the allegations contained in the paragraph of the Amended Verified

Complaint marked and designated “53".

      54.    Denies all the allegations contained in the paragraph of the Amended Verified

Complaint marked and designated “54".

      55.    Denies all the allegations contained in the paragraph of the Amended Verified

Complaint marked and designated “55".

    AS AND FOR A FIRST SEPARATE AND DISTINCT AFFIRMATIVE DEFENSE

      56.    Any injuries and/or damages sustained by the plaintiff, as alleged in the

plaintiff’s Amended Verified Complaint herein, which the answering defendant denies, were

caused, in whole or in part, by the contributory negligence and/or culpable conduct of the

plaintiff and not as a result of any negligence and/or culpable conduct on the part of the

answering defendant.

                                            6
Case 1:20-cv-05489-CLP Document 16 Filed 04/16/21 Page 7 of 10 PageID #: 103



  AS AND FOR A SECOND SEPARATE AND DISTINCT AFFIRMATIVE DEFENSE

       57.     That by entering into the activity in which the plaintiff was engaged at the time

of the occurrence set forth in the Amended Verified Complaint, said plaintiff knew the

inherent risks incident thereto and had full knowledge of the dangers thereof; that whatever

injuries and damages were sustained by the plaintiff herein as alleged in the Amended

Verified Complaint arose from and were caused by reason of such risks voluntarily

undertaken by the plaintiff in the activities and such risks were assumed and accepted by

the plaintiff in performing and engaging in said activities.

    AS AND FOR A THIRD SEPARATE AND DISTINCT AFFIRMATIVE DEFENSE

       58.     This Court lacks subject matter jurisdiction in that there is not complete

diversity of citizenship among the parties.

   AS AND FOR A FOURTH SEPARATE AND DISTINCT AFFIRMATIVE DEFENSE

       59.     In the event plaintiff recover a verdict or judgment against this answering

defendants, then said verdict or judgment must be reduced pursuant to CPLR 4545(c) by

those amounts which have been or will, with reasonable certainty, replace or indemnify

plaintiff in whole or in part, for any past or future claimed economic loss, from any collateral

source such as insurance, social security, Workers’ Compensation or employee benefit

programs.

    AS AND FOR A FIFTH SEPARATE AND DISTINCT AFFIRMATIVE DEFENSE

       60.     Pursuant to the provisions of Article 16 of the C.P.L.R., should this answering

Defendant be found liable for damages, such liability being 50 percent or less of the total

liability assigned to all persons liable, the liability of this answering Defendant for non-

economic loss shall not exceed its equitable share determined in accordance with the

relative culpability of all parties liable.

    AS AND FOR A SIXTH SEPARATE AND DISTINCT AFFIRMATIVE DEFENSE

       61.     The negligence of a third person or entity over whom this answering

                                               7
Case 1:20-cv-05489-CLP Document 16 Filed 04/16/21 Page 8 of 10 PageID #: 104



defendant had no control was a superseding cause and insulates this answering defendant

from liability.

  AS AND FOR A SEVENTH SEPARATE AND DISTINCT AFFIRMATIVE DEFENSE

        62.       Plaintiff destroyed evidence that was subject to discovery in this lawsuit and

would be admissible in evidence at trial, thereby depriving this Court and this answering

defendant of such evidence and, therefore, plaintiff’s suit ought to be barred.

   AS AND FOR A EIGHTH SEPARATE AND DISTINCT AFFIRMATIVE DEFENSE

        63.       An unknown third-party destroyed evidence that was subject to discovery in

this lawsuit and would be admissible in evidence at trial, thereby depriving this Court and

this answering defendant of such evidence and, therefore, plaintiff’s suit ought to be

barred.

    AS AND FOR A NINTH SEPARATE AND DISTINCT AFFIRMATIVE DEFENSE

        64.       Plaintiff failed to exercise ordinary care to effect a cure and to prevent

aggravation of the alleged injury and damages.

    AS AND FOR A TENTH SEPARATE AND DISTINCT AFFIRMATIVE DEFENSE

        65.       The provisions of C.P.L.R. Article 50-B apply to any verdict in this case.

    AS AND FOR A CROSS-CLAIM AGAINST THE CO-DEFENDANTS TARGET
   CORPORATION, DEFENDANT, ALL JERSEY JANITORIAL SERVICE NY, INC.
                             ALLEGES:


        66.       If Plaintiff sustained any injuries or damages as alleged in the Amended

Verified Complaint, which this answering defendant denies, then such injuries or damages

were caused by reason of the culpable conduct, acts or omissions, negligence, strict

products liability, statutory violation, breach of contract, obligation or warranty of the co-

defendant above-named.

                  By reason of the foregoing, this answering defendant is entitled to contractual

indemnification, common law indemnification and/or contribution from, and on each such

cause of action to have judgment over and against the co-defendant(s) above-named, for
                                                 8
Case 1:20-cv-05489-CLP Document 16 Filed 04/16/21 Page 9 of 10 PageID #: 105



all or part of any verdict or judgment that plaintiff may recover against this answering

defendant.

              WHEREFORE, defendant, ALL JERSEY JANITORIAL SERVICE OF NY,

INC., demands judgment dismissing the Amended Verified Complaint or, in the event the

plaintiffs recover a verdict or judgment against this defendant, then said defendant demand

judgment against the co-defendant and plaintiff above-named on the cross-claim, for all

or part of any such verdict or judgment, together with the attorneys’ fees, costs and

disbursements of this action.

Dated:        April 16, 2021
              Port Chester, New York             Yours, etc.,

                                                 O’CONNOR REDD ORLANDO LLP

                                                 Steven M. O’Connor
                                                 Steven M. O’Connor (SMO-8230)
                                                 Attorneys for Defendant
                                                 ALL JERSEY JANITORIAL
                                                 SERVICE NY, INC.
                                                 P.O. Box 1000|242 King Street
                                                 Port Chester, New York 10573
                                                 Main 914-686-1700|Fax 914-328-3184
                                                 soconnor@oconnorlawfirm.com


TO:

Joseph M. Sorce
BRAGOLI & ASSOCIATES, P.C.
Attorneys for Plaintiff
300 Broadhollow Road, Suite 100W
Melville, New York 11747
(631) 423-7755
jsardelli@bragolilaw.com

Mitchell B. Levine
FISHMAN McINTYRE BERKELE
       LEVINE SMANSKY P.C.
Attorneys for Defendant
TARGET CORPORATION
521 Fifth Avenue 17th Floor
New York, New York 10175
(212)461-7190
File No.:TARN-173-ML
mitch@fishmanmcintyre.com

                                             9
Case 1:20-cv-05489-CLP Document 16 Filed 04/16/21 Page 10 of 10 PageID #: 106



                                    CERTIFICATION

       This is to certify that on this 16th day of April, 2021, a copy of the foregoing was
served the within ANSWER TO AMENDED COMPLAINT WITH CROSS-CLAIMS AND
DEMAND TO ANSWER AND JURY DEMANDED, via ECF and by depositing a copy of
same properly enclosed in a post-paid wrapper in the Official Depository maintained and
exclusively controlled by the United States, directed to said attorney(s), respectively, at
said address(es) within the State designated for that purpose upon the last papers served
in this action or the place where the above then kept offices, according to the best
information which can be conveniently obtained.


TO:

Joseph M. Sorce
BRAGOLI & ASSOCIATES, P.C.
Attorneys for Plaintiff
300 Broadhollow Road, Suite 100W
Melville, New York 11747
(631) 423-7755
jsardelli@bragolilaw.com

Mitchell B. Levine
FISHMAN McINTYRE BERKELE
       LEVINE SMANSKY P.C.
Attorneys for Defendant
TARGET CORPORATION
521 Fifth Avenue 17th Floor
New York, New York 10175
(212)461-7190
File No.:TARN-173-ML
mitch@fishmanmcintyre.com


                                                 Steven M. O’Connor
                                                 Steven M. O’Connor (SMO-8230)




                                            10
